Citation Nr: 0917645	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The subsequent 
history of this claim was extensively laid out in an April 
2005 Board decision which remanded the claim for issuance of 
a statement of the case on the issue of TDIU.  The matter was 
again remanded in August 2008 for review of the Veteran's 
TDIU claim under the exatrascheular provisions of 38 C.F.R. 
§ 4.16 (b).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In August 2008, the Board remanded the Veteran's TDIU claim 
for referral of the issue to the VA Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for consideration of a TDIU on an extraschedular 
basis, under 38 C.F.R. § 4.16(b).  The claims file has been 
returned to the Board without any indication that the RO has 
performed the actions directed in the Board's remand.  The 
Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court. Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board will 
again remand the case for the necessary actions.  The Board 
will repeat below the factual background that is relevant to 
the TDIU claim and the remand.

VA assigns a TDIU when a Veteran is in fact unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities. 
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2008).  If the total rating is based on a 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b) (2008).  In cases 
where the schedular criteria are not met, an extraschedular 
rating is for consideration. 38 C.F.R. § 3.321 (2008).  

In this case, the Veteran is service-connected for and 
currently assigned a 30 percent evaluation for schizophrenia.  
As such, the Veteran does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).

Notwithstanding, it is the policy of the VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service- connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  
Thus, if a Veteran fails to meet the rating enunciated in 38 
C.F.R. § 4.16(a), as here, an extraschedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b) (2008).  
The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361, 
363 (1993).
In the instant case, the Veteran claims he is unable to 
obtain or maintain substantially gainful employment because 
of the severity of his schizophrenia.  He reports that he has 
not been able to maintain a regular job since separation from 
service in 1971.  The medical evidence of record reflects 
that he has had several, lengthy, psychiatric 
hospitalizations since 1990.  In October 1994, a medical 
statement from the Veteran's fee-based physician indicated 
that the Veteran was totally incapacitated, socially and 
industrially, due to his service-connected schizophrenia.  On 
VA examination in May 2004, the examiner opined that the 
Veteran's service connected mental disorder moderately 
interfered with his industrial adaptability.  Recent VA 
medical records from 2008/2009 show continued treatment for 
schizophrenia.  In fact, a November 2008 VA psychiatric 
reflects that the Veteran is currently taking up to three 
psychotropic medications per day for management of his 
schizophrenic symptoms which include sleep disturbances, 
hearing voices, and social isolation. 

Thus, as the foregoing evidence suggests that the Veteran has 
been unable to obtain or maintain gainful employment due to 
his service-connected disorder, and in light of the RO's 
failure to substantially comply with the Board's previous 
remand, which expressly directed consideration under 
38 C.F.R. § 4.16(b), the Board must again remand the case to 
the RO so that the Veteran's claim can be referred for 
consideration of an extraschedular rating for the assignment 
of a TDIU.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's 
claim for TDIU to VA's Under Secretary for 
Benefits or the Director of VA's 
Compensation and Pension Service for 
extra-schedular consideration.  The rating 
board should include a full statement as 
to the Veteran's service-connected 
disability, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue. See 38 C.F.R. § 4.16(b) (2008).

2.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim for a TDIU. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case, and given appropriate time to 
respond before returning the case to the 
Board for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




